DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen P. Catlin on March 12, 2022.

The application has been amended as follows: 

1.  (Currently Amended)  A display device comprising:
a first insulating layer;
a second insulating layer;
a first transistor;
a second transistor;
a first light-emitting diode;
a second light-emitting diode;
a color layer; and
a color conversion layer,
wherein the first transistor is electrically connected to the first light-emitting diode,
wherein the second transistor is electrically connected to the second light-emitting diode,
wherein the first insulating layer is over the first transistor and the second transistor,
wherein the first light-emitting diode and the second light-emitting diode are over the first insulating layer,
wherein the color conversion layer is over the second light-emitting diode,
wherein the color conversion layer is configured to convert light emitted from the second light-emitting diode into a light having a longer wavelength,
wherein the first transistor and the second transistor each comprise a metal oxide layer and a gate electrode,
wherein the metal oxide layer comprises a channel formation region, [[and]]
wherein a top surface of the gate electrode is level or substantially level with a top surface of the second insulating layer due to a planarization treatment [[.]], and
wherein the coloring layer is provided over and in contact with a top surface and side surfaces of the color conversion layer.

2.  (Currently Amended)  The display device according to claim 1,
wherein the first transistor further comprises a gate insulating layer, a first conductive layer, and a second conductive layer,

wherein the first conductive layer and the second conductive layer are apart from each other over the metal oxide layer,
wherein the second insulating layer is over the first conductive layer and the second conductive layer,
wherein the second insulating layer comprises an opening overlapping with the third region,
wherein the gate insulating layer is inside the opening and overlaps with a side surface of the second insulating layer and a top surface of the third region, and
wherein the gate electrode is inside the opening and overlaps with the side surface of the second insulating layer and the top surface of the third region with the gate insulating layer therebetween


9.  (Currently Amended)  The display device according to claim 1, 

wherein the light emitted from the second light-emitting diode is extracted to the outside of the display device through the color conversion layer and the coloring layer, and


12.  (Currently Amended)  A display device comprising:
a first insulating layer;
a second insulating layer;
a first conductive layer;
a second conductive layer;
a first transistor;
a second transistor;
a first light-emitting diode;
a second light-emitting diode;
a coloring layer; and
a color conversion layer,
wherein the first transistor is electrically connected to the first light-emitting diode through the first conductive layer,
wherein the second transistor is electrically connected to the second light-emitting diode through the second conductive layer,
wherein the first insulating layer is over the first transistor and the second transistor,
wherein the first light-emitting diode and the second light-emitting diode are over the first insulating layer,
wherein the first light-emitting diode comprises a first electrode in contact with the first conductive layer,

wherein a top surface of the first electrode and a top surface of the second electrode are level or substantially level with a top surface of the second insulating layer due to a planarization treatment,
wherein the color conversion layer is over the second light-emitting diode,
wherein the color conversion layer is configured to convert light emitted from the second light-emitting diode into a light having a longer wavelength,
wherein the first transistor and the second transistor each comprise a metal oxide layer, [[and]]
wherein the metal oxide layer comprises a channel formation region [[.]], and
wherein the coloring layer is provided over and in contact with a top surface and side surfaces of the color conversion layer.

19.  (Currently Amended)  The display device according to claim 12, 

wherein the light emitted from the second light-emitting diode is extracted to the outside of the display device through the color conversion layer and the coloring layer, and
wherein the coloring layer is in contact with a third insulating layer which is in contact with the first light-emitting diode and the second light-emitting diode.

20.  (Canceled)  


21.  (Currently Amended)  An electronic device comprising:
the display device according to claim [[20]] 12; and
at least one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button.

Allowable Subject Matter
Claims 1-9, 11-19, and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The prior art does not teach coloring layer extends to the side surfaces of the color conversion layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/            Primary Examiner, Art Unit 2822